Citation Nr: 1424562	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's right hip disability is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A right hip disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a right hip disability is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including arthritis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

The Veteran served on active duty in the Marine Corps from July 1995 to October 1999.  He claims that he has a right hip disability that had its onset in service.  

The Veteran's service treatment records reflect several complaints of right groin pain, which was diagnosed as epididymitis.  The Board notes that no x-ray of the groin area was performed.

Post-service, a September 2006 VA treatment record reflects that the Veteran complained of right testicular and thigh pain.  A September 2006 ultrasound of the scrotum was unremarkable.  A November 2006 MRI revealed right hip avascular necrosis.  A February 2007 record also notes the Veteran had "moderately severe" degenerative joint disease (DJD) of the right hip.

A January 2007 letter from Dr. R.L., an orthopedic surgeon with the Unity Health System, reflects that he evaluated the Veteran for complaints of increasing right hip pain for several years.  It was noted that examination of his right hip revealed no rotation internally.  X-rays revealed "bone-on-bone contact of the right hip," noted as conceivably secondary to avascular necrosis.  

August and September 2007 records from Dr. R.L. reflect that the Veteran reported experiencing right hip pain since 1996 or 1997 (since service).  A September 2007 operative report reflects that a right hip reconstructive surgery was performed, and a diagnosis of right hip DJD was recorded.

A March 2010 record from Dr. R.L. reflects that he opined that the Veteran's right hip condition had its onset in service.  Dr. R.L. reasoned that he had taken into account the Veteran's history as well as x-rays, and noted that the Veteran's right hip condition had probably been going on for several years.

The Veteran was provided with a VA examination in January 2010.  The VA examiner opined that the Veteran's right hip condition was not at least as likely as not related to his active service.  The examiner reasoned that there was no record of complaint of hip or groin problems between 1997 and 2006, and that it was therefore most likely that he was treated in service for epididymitis and not avascular necrosis.

The Board is mindful, however, of the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  In this case, the Veteran reported to his treating physician, Dr. R.L. (prior to the filing of his claim), that he had experienced right hip pain since 1996 or 1997.  The Board finds that the lack of contemporaneous medical evidence of symptomatology from 1997 to 2006 in this particular case is not sufficient to find the Veteran's reported continuity of symptomatology to be not credible (as he reported symptoms since 1996 or 1997 to Dr. R.L.).  Moreover, the Board adds that although the Board has no treating physician rule, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  The Board adds that the presentation of the Veteran's symptoms in service and post-service was the same, and that evaluation of his complaints of right groin pain in September 2006 at the VA medical center, including an ultrasound of his scrotum, revealed no epididymitis; rather, it revealed right hip necrosis and DJD.

In light of the above, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's right hip condition is related to his active service.  While the Board acknowledges the above discussed January 2010 VA examiner's opinion, as well of the brevity of the March 2010 opinion of Dr. R.L., at the same time, the Board finds the Veteran's reports in August 2007 and September 2007 of experiencing right hip pain since service to be credible.  The Board also emphasizes that the Veteran complained of right groin pain in service, and right groin pain post-service that ultimately revealed the right hip necrosis and DJD with "bone on bone contact" that Dr. R.L. opined had existed for several years and since the Veteran's service, and no x-ray of the Veteran's groin or hip was ever performed in service.  Regarding his reported symptomatology, the Board adds that the Veteran's DJD of the right hip constitutes a "chronic" type of condition under 38 C.F.R. § 3.309(a), and there is evidence of continuity of symptomatology in this case.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Therefore, the Board will resolve doubt in favor of the Veteran and find that his current right hip disability had its onset in service or is otherwise related to his active service and will grant the Veteran's claim.

In summary, the weight of the evidence of record is at least in relative equipoise, and resolving doubt in favor of the Veteran, service connection for a right hip disability is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right hip disability is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


